Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R Quarterly report pursuant to Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the quarterly period ended June 30, 2009 OR £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-25871 INFORMATICA CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0333710 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Cardinal Way
